                                                                                                                                                        .         '
                                                                                                                                                   .

                                                                                                                                       f
                                                                                                                                       SUERK'S OFFIC: U,S.DIST.CDURY
                                                                                                                                             ATLYNCHBURQ VA        '
                                                                                                                                                       FILED
                                       IN THE UNIW D STATESDISTRICT COURY
                                       FOR TH E W ESTERN DISTRICT OF VIRGINIA                                                                 9 2 18 22IS
                                                 LYN CHBURG DIW SION                                                                          kl            E% C RK
                                                                                                                                            j!                    .
          CRYSTAL VL W VERS                                                                                                                                 G M

                  Plaintiff
    . 5   .
'
          V.                                                                 CivilAction'N o.6:18-cv-00061

          UNITtD STATES OF AM ERICAietal.

                  Defen4ants



                  PLAINTIFF'SRESPONSE IN OPPOSITIOX TO PETER AND jHERRIjACKETT
                      M OTION TO STRIKE PLAINTIFF NO TICE/DECLAM TION RESPONSE                '                   ''
                         .                                           .




                  COMESNOW,thei:lâintiff,CrystalVLRiverl,ProSeandfileshçrResponsein.Opposition '
                                                        ,




     '
          tè PeterC.Sackettand SherriA.Sackett Er efenda'ntsr'.M otion to'StrikeN oticeand Declaration
                                        '                       ''           '       ''
                                                                                                      '       .
                                   '        '                                '                                         .
                                   .            '           ,
                                                                                          ,

          Responseto SelectBank M otion to Dism iss,and statesthe'following:

          1*LocalRule11(c)t1)providestàattheonlybriefspermittedwithout.leaveofceurtarethebrief
                                                                                 .
                                                                                                                           '



          acçompanying the motion,the oppbnent's responsive blief,and the m ovant'sreply brief,allof
                                                    .                                                     .                                                 , ,
                                                                                                                           .
                                        .                                    ;                    .                                .                    .


          Which Were filed by.the Plaintiff on December 3,2019 as (DE 307,109) iù response to
          Defendants,selectBank andj.Michael'
                                            thomas'sMotiontboismissandBryf(DE 287,288).
          2.TheDefendantsareaFarethatthePlaintiffreceivedRoseboroNotice(bE 291)'
                                                                               grantingher
          automatic teake of tie Courtto responb to the SelectBnnk Defendants M oti'
                                                                                   on to D ism iss.                                .

                               .                                         '
                                                        .

          twenty-one(21)daysaftertheNovember12,2019dateoftheNotice.
                   Both Defendantshave a vestçd finpncialinterestin.Defendant's SelectBank.Defenbant.
          SherriSackettisabAnk officer,share-holderand employed with SélectBank:
              ,                                                                                                                '




Case 6:18-cv-00061-EKD-JCH Document 319 Filed 12/18/19 Page 1 of 4 Pageid#: 6869
  4.On September 19,2019.
                        ,The Defendant's filed theirbrief Reply (DE 159) to Plaintiffs
  Response in Opposition to their M otion to Dism iss and are notpermitted to tile opposition or

  briefsforapothérDefendqntiricltldingDefendant'sSçlectBank,and/orJ.M ichaelThom as.
                                                                             .




  5.Consequently,theDefendants are angry thatthe United StatesofAmerica filed Certiticate on
                    .




  N ovember 12,2019,certifying that.the'SpecialAgent Defendant's Deer and Prilliman were

  em ployed by the 1RS dùring the tim e alleged in the com plainiand the Scope ofpmploym entwas
                                                             ,



  to investigate m attqrs resulting from the'allegations in the Plaintiff s com plaint. Becaus'
                                                                                              e the

  allegationsincludethe crime;com mitted bythe Defendantsand the SelçctBank Defendahts,the

  D efendants are trying to strike the Plaintiff s N otice and D eclaration Response to Select Bank .

  Defendant'sM otion toDismisstofurtherprotecttheDefendantsand coverup thecrim es.

     W HEREFORE,the PlaintiY s aföresaid Roseboro Notice,and her.Notice and Declaration

  (DE 307,309)inResponsetotheSelpctBarlk DefendantsM otiontoDismiss(DE 287,
                                                                          .288)âre
  penuitted under the applicable Rules and thus.should stand as filed tim ely.The Defendant'

  M otion to Strike should be denied.



  Respe      y su
                '       e 5 < rita ''
                                             A



                            '.           .       A
                             .x




  Crystal      ' ers              .
  3831 O 1d ForestRd,Suite 6
  Lynchburg VA 24501
  434-818-2921
  riversparalecalsea icesl am ail.com .




Case 6:18-cv-00061-EKD-JCH Document 319 Filed 12/18/19 Page 2 of 4 Pageid#: 6870
                                          CER TIFICA TE O F SER VIC E
                                                                   '                      ,

                 l sertify that a copy of the foregoing has'been m ailed or em'
                                                                              ailed to the following
                                                                               .

        Defendant's on Decem ber 18,2019 and tiled with the Clerk ofthe United StatesDisirictCourt
        forthe W estel'
                      n DistrictofV irginia Lynchburg D ivision.

        CounselfortheDefendants,IRS,FBI,K aren Deer,andM ary Lou Prillim an
        310 FirstSt,SW 1tm 906,Roanoke VA 24011
        US Attorney Thom asCullen atSara-W innl usdoi-zov and Christv.Nicklasl usdoi.yov
        CounselforDefendants ShanaBeck Lesterand Serenity AcresFarm LLC
    .   300 Entep riseD r,Suite D ,ForestV A 24551
        E Albion Armtield atalbieo overstreetsloan.com ,
        CounselforBBoyz LLC,Ralph Beck,S& R Farm LLC,and M ark Loftis
                 .       . -   .     '-                   '

        PO Box 14125,Roanoke V A 24038
        ErinAshwellateashwelll woodsroeers.com

        CounselforPeterSackettand Sheni Sackett
        310 FirstSt,Suite 700                 .
        G.Crèasy atGcreasvl iamlaw .net

        CounselforOlèDominionNationalBnnk,KellyPotterandMarkMenill
        200 South 10tl
                     'St, Suite 1600, Richmond VA 23219
        Boyd M cGuireatmbovda w illiam smullen.com

        CounselforTedCounlsRealty& Auction Co.jnzformerly CountsRealtyGroup & Auction Co
        2306AtherholtRd,Lynchbprg VA 24505                                 '
        F.E.Isenhourl1Iattisenhourl casltiefrontcom
                                                                                   '
                                               .
'
        CounselforAdvantageTitle and Closing Co.LLC,Jelm iferRichardson and M attFarriss
        PO Box 70280,Richm ond VA 23255
        Stanley P W ellman atswellm anl hccw.com and-M .ScottFisher,Jr.atsfisherl hccw.com

        counselfbrDefehdantsselectBarkkFinanèialcom,selectBank,andJ.M ichaelThonias
        1328 3rdSt SW R oanoke VA 24016                                '           .'
                  ,
        EricD Chapmap atechapm anl cowanperrv.com

        CounselforM argie Callahan
    .
        901E Byrd St,Suite 950,ltichm ond V A 23219
        AlexanderS deW ittatadewittl freeborn-cbm

        CounselforAtlanticUnipnBankand LisaSchenkel
                                          ,

        2306 A therhpltRd,Lynchburg V A 24501
                               .

        W illiam E Phiflipsatbphillipsl caskiefrostcom
             '           .
         .




Case 6:18-cv-00061-EKD-JCH Document 319 Filed 12/18/19 Page 3 of 4 Pageid#: 6871
  CounselforFranlcM orrison
  12576W ardsRd>RustbtlrgVA 2k588
  Thom asL PhillipsJr.attphillipsl pm flawvers.com

  North Creek 1nc akaN orth Creek Construdion,Kelly Edmundsôn,andDavid Edmundson
  595 Legqcy LakesW ay,A berdeen N C 28315
    f ,                             .                .


  CounselforRonald Beach,Serene Creek Run H OA,TravisBaker,M ichaelFriedm an,ltichard
  RogersyM atthew and Sarah Krycinski,M içhaelBradbury,Howard Freâr,F illiam Fluker,'
                                                                                    and
  SethTwery                                                                   '
  925 M ain St,Suite 300,Lynchburg V A 24505
  Chad A.M ooney atcm oonevl pldrlaw-com
  CounsèlforSherwood Day
  1047 V ista Park D r,Suite D ,ForestVA 24551
  lticharpT Gilman atreilm ana davlawvakcom
  CounselforBank ofthe,
                      lam esand RobertChapman
  828V ainSt,19thFloor,LynchburgVA 24504
  Jolm W Francisco atifranciscol woodsroaers.com

          r.'



    4
    0           .   '-
                     .
                     .
          .                                  M % w
     X                   -   .- -
                                        .z



                                         1

  CrystalVL Rivers,Pro Se
  3831 Old ForestRd,Suite 6
  Lynchburgvx 24501
  434-818-2921
  riversparalezalsen icesl zm ail-com




Case 6:18-cv-00061-EKD-JCH Document 319 Filed 12/18/19 Page 4 of 4 Pageid#: 6872
